DETAILED ACTION
Claim Status
	Applicant’s amendment filed July 5, 2022 has been entered. Claim 19 has been cancelled. Claim 29 has been newly added. Claims 1-18 and 20-29 are pending. Claims 3, 27 and 28 are withdrawn. Claims 1-2, 4-18, 20-26 and 29 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of IL-12 as the species elected in the reply filed on December 7, 2021 is acknowledged.

Claims 3, 19, 27 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2021.

Nucleotide and/or Amino Acid Sequence Disclosures
	Applicant’s amendment to the specification and filing of a new sequence listing overcomes the sequence disclosure deficiencies.

Claim Objections - withdrawn
Objection to claim 24 is withdrawn in view of Applicant’s amendment to claim 24.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 14-15, 20 and 24-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to remove the term “substantially” from claims 14, 20 and 26, as well as clarifying the control in claim 24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is maintained but has been modified to address Applicant’s amendment to claim 12 and change of dependency of claim 20.
The term “substantially” in claim 12 (claim 20 dependent therefrom) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how devoid of an immunogenic component the pharmaceutical has to be in order to be “substantially” devoid of said components. Accordingly, the claim is indefinite.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. Applicant argues that page 29, lines 10-15 of the specification, provide support and description for the term substantially.
However, the term “substantially devoid of an immunogenic component” is not described in specific values that would let a person of skill in the art the metes and bounds of the claim. Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 112 – new rejection necessitated by Amendment
Claims 1-2, 4-18, 20-26 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by Applicant’s amendment to claim 1 to recite “two or more genes” and “where in the synthetic circular DNA vector is greater than 10 Kb in size”.
Claim 1 (claims 2, 4-18, 20-26 and 29 dependent therefrom) recites the term “where in the synthetic circular DNA vector is greater than 10 Kb in size”. It is unclear if the size refers to the empty synthetic circular DNA vector or if it includes the size of the two or more genes. Additionally, if the size refers to the synthetic circular DNA vector plus the two or more genes, then the composition of the synthetic circular DNA vector would change dependent on the size of the two or more genes. For example, if the size of the two or more genes is only 4 Kb, then the size of the empty synthetic circular vector needs to be at least 6 Kb. However, if the size of the two or more genes is 9 Kb, then the size of the empty synthetic circular vector only needs to be 1 Kb. Accordingly, claim 1 (claims 2, 4-18, 20-26 and 29 dependent therefrom) is indefinite.

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment
Rejection of claims 1-2, 4-13, 16-18 and 21-25 under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,994,104 A, issued November 30, 1999) in view of Blanche et al. (US 2003/0032092 A1, published February 13, 2003, provided in an IDS) and in view of (Rehberger et al. US 2013/0203121 A1, published August 8, 2013) is withdrawn in view of Applicant’s amendment to claim 1 to recite “two or more genes” and “where in the synthetic circular DNA vector is greater than 10 Kb in size”.

Rejection of claims 1-2, 4-16-18 and 20-25 under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Blanche et al. and in view of Rehberger et al. as applied to claims 1-2, 4-13, 16-18 and 21-25 above, and further in view of Drocourt et al. (US 2004/0219677 A1; published November 4, 2004, provided in an IDS) is withdrawn in view of Applicant’s amendment to claim 1 to recite “two or more genes” and “where in the synthetic circular DNA vector is greater than 10 Kb in size”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636